         Case 5:08-cr-00671-NAM Document 464 Filed 03/16/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

UNITED STATES OF AMERICA,

v.                                                             5:08-CR-671 (NAM)

JERMAINE GARY,

                     Defendant.
___________________________________________

APPEARANCES:

Michael D. Gadarian
Office of the United States Attorney
100 South Clinton Street
Syracuse, NY 13261
Attorneys for the Government

Jermaine Gary
Utica, NY 13502
Defendant Pro Se

Hon. Norman A. Mordue, Senior United States District Court Judge

                                            ORDER

       Now before the Court is Defendant’s pro se motion for early termination of

supervised release. (Dkt. No. 460). The Government opposes the motion. (Dkt. No. 462).

As background, Defendant pleaded guilty in 2009 to Conspiracy to Possess with Intent to

Distribute Cocaine Base, in violation of 21 U.S.C. § 846. (Dkt. No. 331). The Court

sentenced Defendant to 200 months imprisonment, followed by 10 years of supervision.

(Dkt. Nos. 280, 332). On May 10, 2019, the Court reduced Defendant’s sentence to time

served upon his successful motion for relief pursuant to the First Step Act of 2018. (Dkt.

Nos. 458–59). Defendant’s term of supervision was reduced to 8 years. (Id.). He has

completed approximately 22 months of that term.
         Case 5:08-cr-00671-NAM Document 464 Filed 03/16/21 Page 2 of 3




       Defendant’s motion is governed by 18 U.S.C. § 3583(e), which provides that, after

one year of supervision, the Court may terminate a defendant’s term of supervised release

if it “is satisfied that such action is warranted by the conduct of the defendant released and

the interest of justice.” 18 U.S.C. § 3583(e)(1).

       In support of early termination, Defendant states that he has attained stability in his

life, residence, marriage, and employment. (Dkt. No. 460, p. 6). Defendant contends that

he has “no correctional needs that supervision could help with and my decompression stage

is over.” (Id.). Defendant also claims that he is a low risk to the community to re-offend.

(Id., p. 14). Defendant points to his compliance with supervision over the last 20 months.

(Id., p. 15). Finally, Defendant argues that “because I served longer in prison that I should

have, consideration for early termination of supervised release should be given more

weight than a normal case would typically garner.” (Id., p. 10).

       The Government acknowledges that Defendant has done quite well on supervision.

(Dkt. No. 462, p. 7). However, the Government opposes early termination because “he has

served less than a quarter of his mandatory minimum supervised release term, and his

offense conduct and criminal history support his continuation on supervision.” (Id.).

       Overall, the Court commends Defendant on his conduct and accomplishments since

his release from prison. He has made great strides towards rehabilitation, stability, and

independence. Defendant has generally complied with all the conditions of supervision,

with two notable exceptions: a positive drug test in March 2020 and another in February

2021. These incidents suggest that Defendant is not yet ready to forgo supervision, which

continues to serve the purpose of rehabilitation. Therefore, after careful consideration of

all the facts and the factors in 18 U.S.C. § 3553(a), the Court finds that early termination of



                                                    2
         Case 5:08-cr-00671-NAM Document 464 Filed 03/16/21 Page 3 of 3




supervision is not warranted by the conduct of Defendant and is not in the interest of

justice at this time. Should Defendant continue his progress and compliance, the Court will

revisit the issue upon a renewed motion in one year’s time.

       Wherefore, it is hereby

       ORDERED that Defendant’s motion for early termination of supervision (Dkt. No.

460) is DENIED; and it is further

       ORDERED that the Clerk of the Court is directed to serve copies of this Order in

accordance with the Local Rules of the Northern District of New York.

       IT IS SO ORDERED.

       Date: March 16, 2021
             Syracuse, New York




                                                3
